DETAILED ACTION
This action is in response to the claims filed 07/25/2022 for application 16/325,348. Claims 1, 2, 5, and 6 have been amended. Claims 1-6 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (“Cross-stitch Networks for Multi-task Learning”, hereinafter "Misra") in view of Li et al. ("Efficient Mini-batch Training for Stochastic Optimization", hereinafter "Li") and further in view of Moritz et al. ("SparkNet: Training Deep Networks in Spark") and further in view of Thatte et al. ("The Essence of Pose", hereinafter "Thatte").

Regarding claim 1, Misra teaches A learning device for training a single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) for a plurality of tasks of different types using learning data whose data size varies from task to task (“In order to demonstrate the robustness and effectiveness of cross-stitch units in multi-task learning, we choose varied tasks on multiple datasets. In particular, we select four well established and diverse tasks on different types of image datasets:” [pg. 3996, ¶2]), comprising: 
a processor to execute a program; and 
a memory to store the program which, when executed by the processor (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision"). (It is clear that Misra performs their method on a computer), performs multi- task training of the neural network using stochastic gradient descent (“We fine-tune the network for semantic segmentation for 25k iterations using SGD” [pg. 3998, left col, ¶1]) by performing processes of, 
accepting, as input, corresponding learning data, having a corresponding data size, for each of the plurality of tasks (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”);
sampling, for each of the plurality of tasks, samples from the corresponding learning data with the calculated corresponding batch size (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”); and 
training the single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) updating a corresponding weight of a discriminator of the neural network for each of the plurality of tasks, using the samples sampled (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. Fine tuning means taking the weights of a trained neural network and updating the weights for further training of a model. See further, pg. 3998, §5.2, ¶1: “While training, we found that the gradient updates at various layers had magnitudes which were reasonable for updating the layer parameters, but too small for the cross-stitch units. Thus, we use higher learning rates for the cross-stitch units than the base network. In practice, this leads to faster convergence and better performance.” 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).
Although Misra discloses the batch sizes are the same, the reference doesn’t go into details of dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task
Li teaches calculating, for each of the plurality of tasks, a corresponding batch size which meets a condition that a value obtained by dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task (“We begin with a brief review of a naive variant of minibatch SGD. During training it processes a group of examples per iteration. For notational simplicity, assume that n is divisible by the number of mini-batches m. Then we partition the examples into m mini-batches, each of size b = n/m. Note that this assumption is not required neither for the proof nor for the implementation. Likewise, the pre-partitioning step is also not necessary in practice, however, it simplifies the exposition of what follows.” [pg. 662, § 2.1 Mini-Batch Stochastic Gradient Descent, ¶1]) 
Misra and Li are both in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s multi-task learning method by implementing the mini-batch stochastic gradient descent method as taught by Li. One would have been motivated to make this modification to reduce the communication cost for minibatch training. [Abstract, Li]
	The combination of Misra and Li fails to explicitly teach the values obtained by dividing the data size by the batch size are the same.
	Moritz teaches calculating, a value obtained by dividing the data size by the batch size are the same (“This figure depicts a parallel run of SGD on K = 4 machines under a naive parallelization scheme. At each iteration, each batch of size b is divided among the K machines, the gradients over the subsets are computed separately on each machine, the updates are aggregated, and the new model is broadcast to the workers. Algorithmically, this approach is exactly equivalent to the serial run of SGD in Figure 2a and so the number of iterations required to achieve an accuracy of a is the same value Na(b)” [pg. 6, Figure  2(b)]).
Misra, Li, and Moritz are all in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s teachings by calculating the same value obtained by dividing the data size by the batch size for a plurality of tasks as taught by Moritz. One would have been motivated to make this modification to reduce computational time of large-scale models. [pg. 1, §1. Introduction, ¶1, Moritz]
However, Misra/Li/Moritz fails to go into details of the corresponding data size for each task varying from task to task.
Thatte teaches the corresponding data size for each task varying from task to task (“For the experiments involving Convolutional Neural Networks, batch sizes of 64 images were used for training - in a benchmark comparing batch sizes of multiples of 64 up to 960, this, unexpectedly, proved to be the most efficient batch size. We used Adam [10], a first-order gradient-based method, to optimize all the objective functions proposed in section 3. All of the training was done on ”cities” dataset, developed in Stanford Computer Vision and Geometry Lab.” [pg. 3, § 5.1. ¶1]). 
Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. Thatte teaches a method for training CNN to solve computer vision tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s/Moritz’s teachings by comparing batch sizes for different data sizes as taught by Thatte. One would have been motivated to make this modification to order to find the most efficient batch size for a corresponding data size. [pg. 3, § 5.1, ¶1, Thatte]

Regarding claim 2, Misra teaches A learning device for training a single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) for a plurality of tasks of different types using learning data whose data size varies from task to task (“In order to demonstrate the robustness and effectiveness of cross-stitch units in multi-task learning, we choose varied tasks on multiple datasets. In particular, we select four well established and diverse tasks on different types of image datasets:” [pg. 3996, ¶2]), comprising:
a processor to execute a program; and 
a memory to store the program which, when executed by the processor (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision"). (It is clear that Misra performs their method on a computer), performs multi- task training of the neural network using stochastic gradient descent (“We fine-tune the network for semantic segmentation for 25k iterations using SGD” [pg. 3998, left col, ¶1]) by performing processes of, 
accepting, as input, corresponding learning data, having a corresponding data size, for each of the plurality of tasks (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”);
sampling, for each of the plurality of tasks, samples from the corresponding learning data with the calculated corresponding batch size (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”); and 
training the single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) updating a corresponding weight of a discriminator of the neural network for each of the plurality of tasks, using the samples sampled (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. Fine tuning means taking the weights of a trained neural network and updating the weights for further training of a model. See further, pg. 3998, §5.2, ¶1: “While training, we found that the gradient updates at various layers had magnitudes which were reasonable for updating the layer parameters, but too small for the cross-stitch units. Thus, we use higher learning rates for the cross-stitch units than the base network. In practice, this leads to faster convergence and better performance.” 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).
Although Misra discloses the batch sizes are the same, the reference doesn’t go into details of dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task
Li teaches calculating, for each of the plurality of tasks, a respective batch size whose ratio to the corresponding data size for the task (“We begin with a brief review of a naive variant of minibatch SGD. During training it processes a group of examples per iteration. For notational simplicity, assume that n is divisible by the number of mini-batches m. Then we partition the examples into m mini-batches, each of size b = n/m. Note that this assumption is not required neither for the proof nor for the implementation. Likewise, the pre-partitioning step is also not necessary in practice, however, it simplifies the exposition of what follows.” [pg. 662, § 2.1 Mini-Batch Stochastic Gradient Descent, ¶1]) 
Misra and Li are both in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s multi-task learning method by implementing the mini-batch stochastic gradient descent method as taught by Li. One would have been motivated to make this modification to reduce the communication cost for minibatch training. [Abstract, Li]
	The combination of Misra and Li fails to explicitly teach the values obtained by dividing the data size by the batch size has a fixed value.
	Moritz teaches calculating, a fixed value obtained by dividing the data size by the batch size between the plurality of tasks (“This figure depicts a parallel run of SGD on K = 4 machines under a naive parallelization scheme. At each iteration, each batch of size b is divided among the K machines, the gradients over the subsets are computed separately on each machine, the updates are aggregated, and the new model is broadcast to the workers. Algorithmically, this approach is exactly equivalent to the serial run of SGD in Figure 2a and so the number of iterations required to achieve an accuracy of a is the same value Na(b)” [pg. 6, Figure  2(b)]).
Misra, Li, and Moritz are all in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s teachings by calculating the same value obtained by dividing the data size by the batch size for a plurality of tasks as taught by Moritz. One would have been motivated to make this modification to reduce computational time of large-scale models. [pg. 1, §1. Introduction, ¶1, Moritz]
However, Misra/Li/Moritz fails to go into details of the corresponding data size for each task varying from task to task.
Thatte teaches the corresponding data size for each task varying from task to task (“For the experiments involving Convolutional Neural Networks, batch sizes of 64 images were used for training - in a benchmark comparing batch sizes of multiples of 64 up to 960, this, unexpectedly, proved to be the most efficient batch size. We used Adam [10], a first-order gradient-based method, to optimize all the objective functions proposed in section 3. All of the training was done on ”cities” dataset, developed in Stanford Computer Vision and Geometry Lab.” [pg. 3, § 5.1. ¶1]). 
Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. Thatte teaches a method for training CNN to solve computer vision tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s/Moritz’s teachings by comparing batch sizes for different data sizes as taught by Thatte. One would have been motivated to make this modification to order to find the most efficient batch size for a corresponding data size. [pg. 3, § 5.1, ¶1, Thatte]

Regarding claim 3, 
Misra teaches a signal processing device comprising:
an input information processor (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision") (It is clear that Misra performs their method on a computer, in which a processor, i.e., input information processor is inherent).
to accept input of input information; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and
a discriminator to perform a discrimination process using the input information accepted by the input information processor, (pg. 3997, col. 2, Fig. 4).
the discriminator being caused to learn (pg. 3997, col. 2, Section 4, para. 1, “We use the cross-stitch unit for multi-task learning in ConvNets”; pg. 3994, Abstract, “These units combine the activations from multiple networks”).  by the learning device according to claim 1. (the rejection of claim 1 is incorporated).  

Regarding claim 4, 
Misra teaches a signal processing device comprising:
an input information processor (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision") (It is clear that Misra performs their method on a computer, in which a processor, i.e., input information processor is inherent).
to accept input of input information; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and
a discriminator to perform a discrimination process using the input information accepted by the input information processor, (pg. 3997, col. 2, Fig. 4).
the discriminator being caused to learn (pg. 3997, col. 2, Section 4, para. 1, “We use the cross-stitch unit for multi-task learning in ConvNets”; pg. 3994, Abstract, “These units combine the activations from multiple networks”). by the learning device according to claim 2. (the rejection of claim 2 is incorporated).

Regarding claim 5, 
Misra teaches a learning method of performing multi-task training of a single neural network using stochastic gradient descent (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) for a plurality of tasks of different types using learning data whose data size varies from task to task (“In order to demonstrate the robustness and effectiveness of cross-stitch units in multi-task learning, we choose varied tasks on multiple datasets. In particular, we select four well established and diverse tasks on different types of image datasets:” [pg. 3996, ¶2]), the method comprising:
accepting, as input, corresponding learning data, having a corresponding data size for each of the plurality of tasks, (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and 
sampling, for each of the plurality of tasks, samples from the corresponding learning data with the calculated corresponding batch size; (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”). and
training the single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) updating, a corresponding weight of a discriminator of the neural network for each of the plurality of tasks, using the samples sampled. (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. Fine tuning means taking the weights of a trained neural network and updating the weights for further training of a model. See further, pg. 3998, §5.2, ¶1: “While training, we found that the gradient updates at various layers had magnitudes which were reasonable for updating the layer parameters, but too small for the cross-stitch units. Thus, we use higher learning rates for the cross-stitch units than the base network. In practice, this leads to faster convergence and better performance.” 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).
Although Misra discloses the batch sizes are the same, the reference doesn’t go into details of dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task
Li teaches calculating, for each of the plurality of tasks, a corresponding batch size which meets a condition that a value obtained by dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task (“We begin with a brief review of a naive variant of minibatch SGD. During training it processes a group of examples per iteration. For notational simplicity, assume that n is divisible by the number of mini-batches m. Then we partition the examples into m mini-batches, each of size b = n/m. Note that this assumption is not required neither for the proof nor for the implementation. Likewise, the pre-partitioning step is also not necessary in practice, however, it simplifies the exposition of what follows.” [pg. 662, § 2.1 Mini-Batch Stochastic Gradient Descent, ¶1]) 
Misra and Li are both in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s multi-task learning method by implementing the mini-batch stochastic gradient descent method as taught by Li. One would have been motivated to make this modification to reduce the communication cost for minibatch training. [Abstract, Li]
	The combination of Misra and Li fails to explicitly teach the values obtained by dividing the data size by the batch size are the same.
	Moritz teaches calculating, a value obtained by dividing the data size by the batch size are the same (“This figure depicts a parallel run of SGD on K = 4 machines under a naive parallelization scheme. At each iteration, each batch of size b is divided among the K machines, the gradients over the subsets are computed separately on each machine, the updates are aggregated, and the new model is broadcast to the workers. Algorithmically, this approach is exactly equivalent to the serial run of SGD in Figure 2a and so the number of iterations required to achieve an accuracy of a is the same value Na(b)” [pg. 6, Figure  2(b)]).
Misra, Li, and Moritz are all in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s teachings by calculating the same value obtained by dividing the data size by the batch size for a plurality of tasks as taught by Moritz. One would have been motivated to make this modification to reduce computational time of large-scale models. [pg. 1, §1. Introduction, ¶1, Moritz]
However, Misra/Li/Moritz fails to go into details of the corresponding data size for each task varying from task to task.
Thatte teaches the corresponding data size for each task varying from task to task (“For the experiments involving Convolutional Neural Networks, batch sizes of 64 images were used for training - in a benchmark comparing batch sizes of multiples of 64 up to 960, this, unexpectedly, proved to be the most efficient batch size. We used Adam [10], a first-order gradient-based method, to optimize all the objective functions proposed in section 3. All of the training was done on ”cities” dataset, developed in Stanford Computer Vision and Geometry Lab.” [pg. 3, § 5.1. ¶1]). 
Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. Thatte teaches a method for training CNN to solve computer vision tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s/Moritz’s teachings by comparing batch sizes for different data sizes as taught by Thatte. One would have been motivated to make this modification to order to find the most efficient batch size for a corresponding data size. [pg. 3, § 5.1, ¶1, Thatte]

Regarding claim 6, Misra teaches A learning method of performing multi task training of a single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) using stochastic gradient descent (“We fine-tune the network for semantic segmentation for 25k iterations using SGD” [pg. 3998, left col, ¶1]) for a plurality of tasks of different types using learning data whose data size varies from task to task (“In order to demonstrate the robustness and effectiveness of cross-stitch units in multi-task learning, we choose varied tasks on multiple datasets. In particular, we select four well established and diverse tasks on different types of image datasets:” [pg. 3996, ¶2]), comprising:
accepting, as input, corresponding learning data, having a corresponding data size, for each of the plurality of tasks (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”);
sampling, for each of the plurality of tasks, samples from the corresponding learning data with the calculated corresponding batch size (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”); and 
training the single neural network (“This paper proposes cross-stitch units, using which a single network can capture all these Split-architectures (and more). It automatically learns an optimal combination of shared and task-specific representations.” [pg. 3995, right col, top para]) updating a corresponding weight of a discriminator of the neural network for each of the plurality of tasks, using the samples sampled (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. Fine tuning means taking the weights of a trained neural network and updating the weights for further training of a model. See further, pg. 3998, §5.2, ¶1: “While training, we found that the gradient updates at various layers had magnitudes which were reasonable for updating the layer parameters, but too small for the cross-stitch units. Thus, we use higher learning rates for the cross-stitch units than the base network. In practice, this leads to faster convergence and better performance.” 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).
Although Misra discloses the batch sizes are the same, the reference doesn’t go into details of dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task
Li teaches calculating, for each of the plurality of tasks, a respective batch size whose ratio to the corresponding data size for the task (“We begin with a brief review of a naive variant of minibatch SGD. During training it processes a group of examples per iteration. For notational simplicity, assume that n is divisible by the number of mini-batches m. Then we partition the examples into m mini-batches, each of size b = n/m. Note that this assumption is not required neither for the proof nor for the implementation. Likewise, the pre-partitioning step is also not necessary in practice, however, it simplifies the exposition of what follows.” [pg. 662, § 2.1 Mini-Batch Stochastic Gradient Descent, ¶1]) 
Misra and Li are both in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s multi-task learning method by implementing the mini-batch stochastic gradient descent method as taught by Li. One would have been motivated to make this modification to reduce the communication cost for minibatch training. [Abstract, Li]
	The combination of Misra and Li fails to explicitly teach the values obtained by dividing the data size by the batch size has a fixed value.
	Moritz teaches calculating, a fixed value obtained by dividing the data size by the batch size between the plurality of tasks (“This figure depicts a parallel run of SGD on K = 4 machines under a naive parallelization scheme. At each iteration, each batch of size b is divided among the K machines, the gradients over the subsets are computed separately on each machine, the updates are aggregated, and the new model is broadcast to the workers. Algorithmically, this approach is exactly equivalent to the serial run of SGD in Figure 2a and so the number of iterations required to achieve an accuracy of a is the same value Na(b)” [pg. 6, Figure  2(b)]).
Misra, Li, and Moritz are all in the same field of endeavor of training networks using mini-batch stochastic gradient descent. Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s teachings by calculating the same value obtained by dividing the data size by the batch size for a plurality of tasks as taught by Moritz. One would have been motivated to make this modification to reduce computational time of large-scale models. [pg. 1, §1. Introduction, ¶1, Moritz]
However, Misra/Li/Moritz fails to go into details of the corresponding data size for each task varying from task to task.
Thatte teaches the corresponding data size for each task varying from task to task (“For the experiments involving Convolutional Neural Networks, batch sizes of 64 images were used for training - in a benchmark comparing batch sizes of multiples of 64 up to 960, this, unexpectedly, proved to be the most efficient batch size. We used Adam [10], a first-order gradient-based method, to optimize all the objective functions proposed in section 3. All of the training was done on ”cities” dataset, developed in Stanford Computer Vision and Geometry Lab.” [pg. 3, § 5.1. ¶1]). 
Misra teaches cross-stitch networks for multi-task learning. Li teaches a method for efficient mini-batch training for stochastic optimization. Moritz teaches training deep networks in SPARK. Thatte teaches a method for training CNN to solve computer vision tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Misra’s/Li’s/Moritz’s teachings by comparing batch sizes for different data sizes as taught by Thatte. One would have been motivated to make this modification to order to find the most efficient batch size for a corresponding data size. [pg. 3, § 5.1, ¶1, Thatte]

Response to Arguments

Regarding the 35 U.S.C §101 Rejection:
Applicant’s arguments on pg. 5 regarding the 35 U.S.C. § 101 rejection has been considered and are persuasive. Therefore, the previous rejection has been withdrawn. 

Regarding the 35 U.S.C. §103 Rejection:
Applicant’s arguments regarding the prior arts of Misra/Li/Moritz failing to explicitly teach “the corresponding data size for each task varying from task to task” has been considered but are moot because the limitation is now taught by the newly presented art of Thatte. Please see the updated 103 rejection above.

Applicant’s argument regarding the prior arts of Misra/Li/Moritz failing to explicitly teach “a corresponding batch size which meets a condition that a value obtained by dividing the data size of the corresponding learning data for a task by the corresponding batch size for the task is the same between the plurality of tasks” and “calculating, a respective batch size whose ratio to the corresponding data size for the task has a fixed value between the plurality of tasks” has been considered but are not persuasive. The examiner asserts that the combination of Misra/Li/Moritz would read on the claim limitations under BRI. Li teaches dividing the data size by the number of batches (pg. 662), however does not teach calculating a value obtained by the division is fixed or the same. The prior art of Moritz is relied upon to teach this feature in the claims (pg. 6). Although the two prior art references are directed toward single task learning, both references use mini-batch stochastic gradient descent as part of the training of the neural networks, thus would be obvious to modify. Misra is directed towards multi-task learning and also uses stochastic gradient descent as part of the learning process, thus all three references are analogous. Therefore, Misra/Li/Moritz in combination with the newly presented art of Thatte would disclose all of the claimed features in claims 1-6. Please see the updated 103 rejection above. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122